OFFICE OF
                                                                                  AP PELLATE COURTS

                                                                                     JUN 2 6 2014
                               STATE OF MINNESOTA
                                                                                    FILED
                                  IN SUPREME COURT

                                        Al3-2083


In re Petition for Reinstatement of
Peter Daniel Plunkett, a Minnesota Attorney,
Registration No. 169304.


                                        ORDER

      In February 2013, we indefinitely suspended petitioner Peter Daniel Plunkett from

the practice of law, with no right to petition for reinstatement for 6 months. In re

Plunkett, 826 N.W.2d 539, 539-40 (Minn. 2013) (order).              Petitioner petitioned for

reinstatement in November 2013, and a hearing was held before a panel of the Lawyers

Professional Responsibility Board. The panel found that petitioner has proven by clear

and convincing evidence that he is morally fit to resume the practice of law. See In re

Swanson, 343 N.W.2d 662, 664 (Minn. 1984) (providing that the burden is on the

attorney to establish by clear and convincing evidence the moral fitness to resume the

practice of law). The panel recommends that petitioner be reinstated to the practice of

law and placed on supervised probation for a period of 2 years. The Director of the

Office of Lawyers Professional Responsibility agrees with the panel's recommendation.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that petitioner Peter Daniel Plunkett be reinstated to

the practice of law and placed on probation for a period of 2 years, subject to the

following terms and conditions:


                                             1
(a)     Petitioner shall cooperate fully with the efforts of the Director's
office to monitor compliance with this probation. Petitioner shall promptly
respond to the Director's correspondence by the due date. Petitioner shall
provide to the Director a current mailing address and shall immediately
notify the Director of any change of address. Petitioner shall cooperate
with the Director's investigation of any allegations of unprofessional
conduct that may come to the Director's attention. Upon the Director's
request, petitioner shall authorize the release of information and
documentation to verify compliance with the terms of this probation;

(b)  Petitioner shall abide by the Minnesota Rules of Professional
Conduct;

(c)    Petitioner shall be supervised by a licensed Minnesota attorney
appointed by the Director to monitor compliance with the terms of this
probation. Within 2 weeks of the date of the filing of this order, petitioner
shall provide the Director with the names of four attorneys who have
agreed to be nominated as petitioner's supervisor. If, after diligent effort,
petitioner is unable to locate a supervisor acceptable to the Director, the
Director will seek to nominate a supervisor. Until a supervisor has signed a
consent to supervise, petitioner shall, on the first day of each month,
provide the Director with an inventory of client files as described below
and shall make active client files available to the Director upon request;

(d)     Petitioner shall cooperate fully with his supervisor's efforts to
monitor compliance with this probation. Petitioner shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Petitioner shall submit to the supervisor an inventory of all active
client files by the first day of each month during the probation. In addition,
petitioner shall disclose to the supervisor any notices, investigations,
subpoenas, or other inquiries of any sort he has received from any
government agency, regulatory authority, or other law enforcement agency
directed to him or any business in which he is involved. Petitioner shall
also disclose to the supervisor any litigation that has been commenced by
any person or entity against him or any business in which he is involved.
Petitioner's supervisor shall file written reports with the Director at least
quarterly, or at such more frequent intervals as the Director may reasonably
request;

(e)     Petitioner shall continue to engage in counseling sessions with
Father Steffes or another counselor acceptable to the Director, on at least a
quarterly basis in order to better understand the issues that led to the
discipline and to continue positive development and adherence to the "four
way test" that petitioner testified about at the panel hearing;

                                      2
(f)    Petitioner, upon his return to the private practice of law, shall ensure
that his firm name complies with the Minnesota Rules of Professional
Conduct; and

(g)    If at any time during the period of probation, after giving petitioner
an opportunity to be heard by the Director, the Director concludes that
petitioner has violated the conditions of the probation or engaged in further
misconduct, the Director may file a petition for disciplinary action against
petitioner in the Minnesota Supreme Court without the necessity of
submitting the matter to a panel of the Lawyers Professional Responsibility
Board or a panel chair. Petitioner waives the right to such consideration by
a panel or panel chair.

Dated: June 26, 2014

                                           BY THE COURT:




                                          Associate Justice




                                      3